Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelman et al. (US 7,374,323 B1).
With respect to independent claim 1, Kelman et al. disclose(s) a gauge assembly (12 in Fig. 4B) comprising: a dial face (54 in Fig. 4B) including a scale (22 in Fig. 3) indicative of vehicle operating parameter (Fig. 1), the dial face including an opening (72 in Fig. 4B) proximate the scale (Fig. 3); and an illuminable tick mark (76 in Fig. 4B) extending through the opening in the dial face (Fig. 4B), wherein the tick mark is larger than the opening (tick mark 76 is larger than the opening 72 in Fig. 4B).

With respect to Claim 6, Kelman et al. teach(es) the gauge assembly of independent Claim 1.  Kelman et al. further disclose(s): including a plurality of tick marks (plurality of tick mark 76 in Fig. 3) spaced apart and extending through a corresponding plurality of opening (plurality of opening 72 in Fig. 3).

With respect to independent claim 8, Kelman et al. disclose(s) a method of assembling a gauge assembly (12 in Fig. 4B) comprising: forming a dial face (54 in Fig. 4B) to include a scale (22 in Fig. 3) indicative of an operating parameter (Fig. 1) and openings (openings 72 in Fig. 3) relative to the scale (Fig. 3); and inserting a corresponding plurality of tick marks (tick marks 72 in Fig. 3) through each of the openings such that a portion of each tick mark is visible on the dial face (Fig. 3), wherein each of the openings is smaller than the corresponding one of the plurality of tick marks to form an interference fit between the tick mark and the opening (opening 72 is smaller than corresponding tick mark 76 in Fig. 4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelman et al. in view of Otani et al. (US 10,260,917 B2).  
               With respect to claim 16, Kelman et al. teach(es) the method of independent Claim 12.  Kelman et al. fail(s) to disclose: wherein the plurality of tick marks are part of a light guide and inserting the tick marks into the openings aligns the tick marks and light guide relative the dial face.
                However, Otani et al. teach(es) a method (Fig. 3) including wherein the plurality of tick marks are part of a light guide and inserting the tick marks into the openings aligns the tick marks and light guide relative the dial face (tick marks 17 are part of and integral with light guide 15 as seen in Fig. 3 and column 5, lines 44-45).  Utilizing tick marks as part of the light guide decreases movement of one element onto the other by making it an integral element.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Kelman et al., with the teachings of Otani et al., for the purpose of decreasing movement of one element onto another by making it an integral element.

	With respect to claim 17, Kelman et al. teach(es) the method of Claim 16.  Kelman et al. further disclose(s): including supporting a light source (50 in Fig. 4B) relative to the light guide to illuminate the tick marks (Fig. 4B).
                

Allowable Subject Matter
Claim(s) 2-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 8-11 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim(s) 14-15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claims 2-5: the prior art does not disclose or suggest a gauge assembly comprising wherein the opening includes a comer width across each end of the opening and a central portion having a central width that is smaller than the corner width in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim 7: the prior art does not disclose or suggest a gauge assembly comprising wherein the opening comprises a perimeter having curved sides and curved ends in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 8-11: the prior art does not disclose or suggest a gauge assembly comprising wherein the opening includes four concave sides in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim 13: the prior art does not disclose or suggest a gauge assembly comprising wherein the dial face is formed of a flexible material and sides of the opening bend upward responsive to receiving one of the plurality of tick marks in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 14-15: the prior art does not disclose or suggest a method comprising wherein the opening comprises four concave sides and the tick mark bends the four concave sides outward when inserted through the dial face in combination with the remaining limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to gauge assembly having tick marks and openings: 
US 10576883 (Birman); US 9316511 Mochizuki); US 9829371 (Otani); US 20140261153 (Mochizuki); US 20160091346 Otani); US 8826846 (Hori); US 9664541 (Otani); US 20190337448 (Birman); US 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
19 May 2021



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861